Exhibit 10.4
HANESBRANDS INC. OMNIBUS INCENTIVE PLAN OF 2006
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT
To: [Name] (referred to as “you” or “Grantee”, in this agreement)
Hanesbrands Inc. (the “Company”) is pleased to confirm that you have been
awarded a Restricted Stock Unit ( “RSU”) Award (this “Award”). This Award is
subject to the terms of this Restricted Stock Unit Grant Notice and Agreement
(this “Agreement”) and is made under the Hanesbrands Inc. Omnibus Incentive Plan
of 2006 (the “Plan”) which is incorporated into this Agreement by reference.
     1. Grant of Restricted Stock Units. Subject to the restrictions,
limitations, terms and conditions specified in the Plan, the Participation
Guide/Prospectus for the Hanesbrands Inc. Omnibus Incentive Plan of 2006 (the
“Plan Prospectus”), and this Agreement, the Company hereby Awards to you
effective [date] (the “Award Date”), [number] RSUs which are considered Stock
Awards under the Plan. This Award represents your equity retainer for service as
a member of the Board of Directors of Hanesbrands Inc. (the “Board”) in [year].
     2. Dividend Equivalents. Subject to the restrictions, limitations and
conditions described in the Plan, dividend equivalents payable on the RSUs into
which they are to be converted will be accrued on behalf of the Grantee at the
time that cash dividends are otherwise paid to owners of Hanesbrands Inc. common
stock. Interest will be credited on accrued dividend equivalent balances and
will vest and will be paid to the Grantee when the RSUs vest.
     3. Vesting. The RSUs will vest and become payable, together with a payment
in cash equal to the value of any fractional shares, in shares of common stock
on a one-for-one basis on the first anniversary of the Award Date (the “Vesting
Date”) if you are continuing to serve as a member of the Board on such one-year
anniversary; provided that (i) if your service as a member of the Board is
terminated prior to such one-year anniversary due to your death or permanent and
total disability, all unvested RSUs will vest as of the date on which the
Company is notified in writing of your death or the date on which the Company
determines that you are permanently and totally disabled, and will become
payable, together with a payment in cash equal to the value of any fractional
shares, in shares of common stock as soon as reasonably practicable thereafter,
and (ii) if your service as a member of the Board is terminated prior to such
one-year anniversary for any other reason, that number of RSUs determined by
(A) dividing the number of RSUs granted by twelve, and (B) multiplying the
result by the number of months that have passed in the calendar year for which
the RSUs represent your equity retainer (including any portion of a month that
has passed) as of the date of termination (the “Pro Rata RSUs”) will vest as of
the date of termination, and will become payable, together with a payment in
cash equal to the value of any fractional shares, in shares of common stock as
soon as reasonably practicable thereafter, and all RSUs other than the Pro Rata
RSUs shall be forfeited. The RSUs are not transferable by you by means of sale,
assignment, exchange, pledge, or otherwise until vested. You are personally
responsible for the payment of all taxes related to vesting of the RSUs.
     4. Adjustments. If the number of outstanding shares of Company common stock
is changed as a result of a stock split or the like without additional
consideration to the Company, the number of RSUs subject to this Award shall be
adjusted to correspond to the change in the outstanding shares of common stock.

 



--------------------------------------------------------------------------------



 



     5. Rights as a Stockholder. Except as provided in Paragraph 2 above
(regarding dividends), You shall have no rights as a stockholder of the Company
in respect of the RSUs, including the right to vote, until and unless the
ownership of Shares represented by the RSUs has been distributed to you.
     6. No Rights to Continued Service. Nothing in this Agreement, the Plan
Prospectus, or the Plan confers on any Grantee any right to continue on the
Board. You further acknowledge that this Award is for future services to the
Company and is not under any circumstances to be considered compensation for
past services.
     7. Miscellaneous.
     a. Interpretations. Any dispute, disagreement or question which arises
under, or as a result of, or in any way relates to the interpretation,
construction or application of this Agreement, the Plan Prospectus, or the Plan
will be determined and resolved by the Compensation Committee of the Company’s
Board of Directors (“Committee”). Such determination or resolution by the
Committee will be final, binding and conclusive for all purposes.
     b. Modification. The Committee may amend or modify this Award in any manner
to the extent that the Committee would have had the authority under the Plan
initially to award such Award, provided that no such amendment or modification
shall impair your rights under this Agreement without your consent. This
Agreement generally may be amended, modified or supplemented only by an
instrument in writing signed by both parties hereto. Notwithstanding anything in
this Agreement, the Plan Prospectus, or the Plan to the contrary, this Award may
be amended by the Company without the consent of the Grantee, including but not
limited to modifications to any of the rights awarded to the Grantee under this
Agreement, at such time and in such manner as the Company may consider necessary
or desirable to reflect changes in law. In addition, the Grantee understands
that the Company may amend, resubmit, alter, change, suspend, cancel, or
discontinue the Plan at any time without limitation.
     c. Conformity with the Plan. This Award is intended to conform in all
respects with, and is subject to, all applicable provisions of the Plan. Any
capitalized terms used herein that are otherwise undefined shall have the same
meaning provided in the Plan. Any inconsistencies between this Agreement, the
Plan Prospectus or the Plan shall be resolved in accordance with the terms of
the Plan.
     d. Governing Law. All matters regarding or affecting the relationship of
the Company and its stockholders shall be governed by the General Corporation
Law of the State of Maryland. All other matters arising under this Agreement
including matters of validity, construction and interpretation, shall be
governed by the internal laws of the State of North Carolina, without regard to
any state’s conflict of law principles. You and the Company agree that all
claims in respect of any action or proceeding arising out of or relating to this
Agreement shall be heard or determined in any state or federal court sitting in
North Carolina, and you agree to submit to the jurisdiction of such courts, to
bring all such actions or proceedings in such courts and to waive any defense of
inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.

2



--------------------------------------------------------------------------------



 



     e. Successors and Assigns. Except as otherwise provided herein, this
Agreement will bind and inure to the benefit of the respective successors and
permitted assigns of the parties hereto whether so expressed or not.
     f. Severability. Whenever feasible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.
     8. Plan Documents. The Plan Prospectus is available by contacting Dreama
Douglas at 336/519-4556.
     9. Acceptance of Terms and Conditions. By accepting this Award, you agree
that the Award is made at the discretion of the Committee and that acceptance of
this Award is no guarantee that future Awards will be made under the Plan. You
agree to be bound by the terms and conditions herein, the Plan, and any and all
conditions established by the Company in connection with Awards issued under the
Plan, and understand that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Company or any Subsidiary directly or indirectly, or give rise to any cause of
action at law or in equity against the Company.

3